                 Case 3:16-md-02691-RS Document 1003-5 Filed 11/05/19 Page 1 of 15

www.impactjournals.com/oncotarget/                                                              Oncotarget, Vol. 7, No. 4



  Sildenafil (Viagra) sensitizes prostate cancer                                                                cells        to
  doxorubicin-mediated apoptosis through CD95
  Anindita Das1, David Durrant1, Clint Mitchell2, Paul Dent2, Surinder K. Batra3,
  Rakesh C. Kukreja1
  1
      Department of Internal Medicine, Pauley Heart Center, Virginia Commonwealth University, Richmond, VA, USA
  2
      Department of Biochemistry and Molecular Biology, Virginia Commonwealth University, Richmond, VA, USA
  3
       epartment of Biochemistry and Molecular Biology, Buffett Cancer Center, University of Nebraska Medical Center, Omaha,
      D
      NE, USA
  Correspondence to: Anindita Das, e-mail: anindita.das@vcuhealth.org
                     Rakesh C. Kukreja, e-mail: rakesh.kukreja@vcuhealth.org
  Keywords: PDE5, doxorubicin, CD95, FLIP, prostate cancer
  Received: September 14, 2015      Accepted: November 26, 2015      Published: December 24, 2015


  ABSTRACT

                   We previously reported that Sildenafil enhances apoptosis and antitumor efficacy
             of doxorubicin (DOX) while attenuating its cardiotoxic effect in prostate cancer. In
             the present study, we investigated the mechanism by which sildenafil sensitizes
             DOX in killing of prostate cancer (PCa) cells, DU145. The death receptor Fas (APO-1
             or CD95) induces apoptosis in many carcinoma cells, which is negatively regulated
             by anti-apoptotic molecules such as FLIP (Fas-associated death domain (FADD)
             interleukin-1-converting enzyme (FLICE)-like inhibitory protein). Co-treatment of
             PCa cells with sildenafil and DOX for 48 hours showed reduced expression of both
             long and short forms of FLIP (FLIP-L and -S) as compared to individual drug treatment.
             Over-expression of FLIP-s with an adenoviral vector attentuated the enhanced cell-
             killing effect of DOX and sildenafil. Colony formation assays also confirmed that FLIP-S
             over-expression inhibited the DOX and sildenafil-induced synergistic killing effect as
             compared to the cells infected with an empty vector. Moreover, siRNA knock-down
             of CD95 abolished the effect of sildenafil in enhancing DOX lethality in cells, but had
             no effect on cell killing after treatment with a single agent. Sildenafil co-treatment
             with DOX inhibited DOX-induced NF-κB activity by reducing phosphorylation of IκB
             and nuclear translocation of the p65 subunit, in addition to down regulation of FAP-
             1 (Fas associated phosphatase-1, a known inhibitor of CD95-mediated apoptosis)
             expression. This data provides evidence that the CD95 is a key regulator of sildenafil
             and DOX mediated enhanced cell death in prostate cancer.


  INTRODUCTION                                                          cells lines in culture, including colonic adenocarcinoma
                                                                        (SW480, HCT116, HT29, T84), breast cancer (HTB-
        Sildenafil citrate (Viagra), a highly selective                 26, MCF-7), lung cancer, bladder and prostate cancer
  inhibitor of cGMP-specific phosphodiesterase type 5                   (LNCAP, PC-3), and leukemia [6–8]. All forms of
  (PDE5), is used clinically for treating erectile dysfunction          prostate cancer therapy cause significant risk of ED due
  (ED) and pulmonary hypertension. Several studies have                 to trauma sustained by the cavernosal nerves [9]. PDE5
  shown that PDE5 expression is increased in multiple                   inhibitors have been shown to improve erectile function
  human carcinomas including metastatic breast cancers,                 post-radical prostatectomy [10–13]. Our laboratory first
  colon adenocarcinoma, bladder squamous carcinoma,                     demonstrated that co-treatment with sildenafil potentiates
  and lung cancers as compared to adjacent normal tissues               antitumor efficacy of doxorubicin (DOX) in prostate
  [1–6], suggesting its potential role in controlling tumor             cancer, which was mediated by enhanced generation of
  cell growth and death. PDE5 was also detected as a                    ROS, up-regulation of caspase-3 and caspase-9 activities,
  predominant isoform of cGMP-PDEs in many carcinoma                    reduced expression of Bcl-xL, and phosphorylation of Bad


www.impactjournals.com/oncotarget                                4399                                                Oncotarget



                                                           PX080-0001
              Case 3:16-md-02691-RS Document 1003-5 Filed 11/05/19 Page 2 of 15

  [14]. Sildenafil also potentiated DOX-induced killing of             FLIP-L and -S compared to control and DOX alone.
  androgen independent human prostate cancer cells and                 Immunohistochemistry also confirmed the reduction of
  inhibited tumor growth in mice bearing prostate tumor                the expression of FLIP following sildenafil and DOX co-
  xenografts [14].                                                     treatment (Figure 2).
         Despite its clinical efficacy, the use of DOX is
  limited by a dose-dependent delayed and progressive                  Role of FLIP in synergistic killing effect of
  cardiomyopathy often observed several years after                    sildenafil and DOX co-treatment
  cessation of treatment [15;16]. A great deal of effort has
  been expended in preventing or mitigating the cardiotoxic                  FLIP-s was overexpressed in DU145 cells by
  side effects of DOX without reducing the antitumor                   adenoviral infection (Figure 3 upper panel). cell death
  efficacy or causing additional toxic effects. Our study in           assessed by trypan blue exclusion assay confirmed that
  mice bearing prostate tumor xenografts also confirmed                sildenafil potentiated DOX-induced cell killing in cells
  that sildenafil and DOX combination ameliorated DOX-                 infected with control virus (Ad-CMV). The overexpression
  induced cardiac dysfunction, which is consistent with                of FLIP-s inhibited the additive cell killing effect of
  our previous study showing improved left ventricular                 sildenafil as compared to DOX alone (Figure 3). DOX-
  (LV) function with PDE5 inhibitors in DOX-treated mice               induced cell death was increased with sildenafil co-
  [17;18].                                                             treatment from 19.4±2.3% to 43.1±3.5% in adeno-CMV
         Recent studies suggest that Fas/Apo-1/CD95, a                 infected cells (P<0.05). In cells overexpressing FLIP-s,
  member of the tumor necrosis factor (TNF) receptor                   sildenafil co-treatment also increased DOX-induced cell
  superfamily, is a potential anti-cancer factor as it can             death from 18.2±1.1% to 26.5±1.6% although said increase
  induce apoptosis in tumor cells [19]. Prior studies                  was not as high as adeno-CMV infected cells. Colony
  from our laboratories have demonstrated that sildenafil              formation assays performed using median dose effect
  enhances the cytotoxicities of multiple well-established             isobologram analysis also showed the overexpression
  chemotherapeutic drugs [14;20-22]. Sildenafil potentiated            of FLIP-s inhibited the DOX and sildenafil-induced
  chemotherapy killing through activation of the CD95                  synergistic killing of DU145 cells (Table 1) with CI >1.
  death receptor pathway, generation of reactive oxygen
  species, and mitochondrial dysfunction in gastrointestinal/          CD95 knock-down abolishes the enhanced cell
  genitourinary cancers, hepatoma, colorectal cancer,                  killing effect of DOX and sildenafil co-treatment
  glioblastoma, medulloblastoma cells and breast cancer
  cells [20–22]. However, the role of CD95 in sildenafil-                     Immunohistochemistry showed enhanced cell surface
  induced enhanced toxicity of DOX in prostate cancer is               localization of CD95 protein in DU145 cells following
  not known. In addition, despite the fact that Fas/CD95               DOX treatment (Figure 4). Sildenafil co-treatment further
  is expressed in many cancer cells, some tumors, such as              enhanced the cell surface localization of CD95. Since the
  prostate cancer, display resistance to Fas-induce apoptosis          loss of CD95 expression is common in tumors from patients
  due to the decreased expression of Fas in a large fraction           with metastatic/advanced cancer, we examined whether
  of prostate cancer [23]. By contrast, the expression of              sildenafil could enhance DOX-toxicity in DU145 cells
  FLIP (FLICE-like inhibitory protein), an inhibitor of Fas-           with reduced CD95 function. Western blot confirmed the
  mediated apoptosis, was strong in most cases of prostate             knock-down of CD95 expression in DU145 cells by siRNA
  cancer [23]. Therefore, in this study, we attempted to               CD95 (Figure 5 upper panel). Cell death assessed by trypan
  identify the central mechanism of sildenafil-induced                 blue exclusion assay confirmed that sildenafil potentiated
  enhanced chemotherapeutic efficacy of DOX in prostate                DOX-induced cell killing in scramble siRNA transfected
  cancer. We hypothesized that CD95/FLIP may be the                    DU145 cells; however, knock-down of CD95 abolished the
  key regulators in sildenafil and DOX mediated killing of             simulated cell killing effect of sildenafil compared to DOX
  prostate cancer cells.                                               alone (Figure 5). DOX-induced cell death was increased
                                                                       with sildenafil co-treatment from 39.2±2.4 to 68.6±3.8% in
                                                                       scramble siRNA transfected cells (P<0.05). Sildenafil co-
  RESULTS                                                              treatment did not significantly increase DOX-induced cell
                                                                       death in DU145 cells transfected with siRNA CD95, i.e.,
  Effect of sildenafil and DOX on the expression                       from 34.8±3.2% to 40.9±2.0%.
  of FLIP
                                                                       Sildenafil and DOX co-treatment stimulates co-
        As shown in Figure 1, treatment with DOX or                    localization of caspase-8 with CD95 in DISC
  sildenafil alone did not alter the expression of FLIP-
    or –s as compared to control. However, co-treatment                    Immunoprecipitation with a CD95 antibody and
  L
  with DOX and sildenafil reduced the expression of both               immunoblotting with an active caspase-8 antibody showed



www.impactjournals.com/oncotarget                               4400                                                 Oncotarget




                                                         PX080-0002
               Case 3:16-md-02691-RS Document 1003-5 Filed 11/05/19 Page 3 of 15

  showed an increase in the active form of caspase-8 (p26/24              DOX significantly increased NFκB activity compared
  and p18) after DOX treatment as compared to control and                 to control and sildenafil alone (Figure 8A). However,
  sildenafil alone (Figure 6). Sildenafil co-treatment with               sildenafil co-treatment with DOX significantly reduced
  DOX further stimulated the active form of caspase-8                     NFκB activity as compared to DOX alone. DOX also
  with enhanced recruitment of FADD with CD95 in DISC                     induced the nuclear translocation of the p65 subunit
  formation (Figure 6).                                                   from cytosol compared to control (Figure 8B).
                                                                          Sildenafil co-treatment with DOX reduced p65 nuclear
  Sildenafil and DOX co-treatment reduces FAP-1                           translocation as compared to DOX alone. Moreover,
  expression and inhibits NFκB                                            nuclear translocation of p50 was slightly enhanced by
                                                                          DOX, which was blocked with sildenafil co-treatment.
        Treatment with sildenafil and DOX caused reduced                  Phosphorylation of IκB was also induced with DOX
  expression of FAP-1 as compared to controls i.e., non-                  treatment which was reduced by sildenafil co-treatment
  treated, sildenafil or DOX (Figure 7). Treatment with                   (Figure 8C).




  Figure 1. Effect of sildenafil and DOX on FLIP-L and FLIP-s expression in DU 145 cells. (A) Representative immunoblots
  for FLIP-L, FLIP-s and Actin in DU145 cells after 48 hr of treatment with DOX (0.5 µM) and/or Sild (10 µM). Densitometry analysis of the
  ratios of (B) FLIP-L to Actin, and (C) FLIP-S to Actin. Abbreviations: doxorubicin – DOX; Sildenafil – Sild.

www.impactjournals.com/oncotarget                                 4401                                                      Oncotarget




                                                             PX080-0003
               Case 3:16-md-02691-RS Document 1003-5 Filed 11/05/19 Page 4 of 15

  DISCUSSION                                                              cardioprotective benefits [14]. In bladder cancer cells, as
                                                                          well as pancreatic cancer cells, we showed that sildenafil
         The death receptor Fas (APO-1/CD95) induces                      enhanced the lethality of mitomycin C, doxorubicin,
  apoptosis in many tissues upon cross-linking by its ligand              cisplatin, and gemcitabine via activation of CD95 [20].
  (FasL), but a number of cancer cells exhibit resistance                 In the present study, we further investigated the molecular
  to Fas induced apoptosis. In fact, prostate cancer is                   events of CD95-induced apoptosis in prostate cancer
  resistant to Fas-mediated apoptosis despite high levels                 cells following combination therapy with DOX and
  of Fas surface expression and no mutation in the Fas                    sildenafil. Our results show that CD95 plays a critical role
  gene [24–26]. Suppression of apoptotic signaling seems                  in enhancing apoptosis by combination treatment with
  to be one of the hallmarks of cancer that is regulated by               sildenafil and DOX in prostate cancer cells, DU145.
  specific genetic and epigenetic mechanisms, including the                      One major regulator of CD95-mediated apoptosis
  down-regulation of Fas death receptor [27;28]. Therefore,               at the DISC level is c-FLIP [29]. Multiple splice variants
  it is clinically important to understand the underlying                 of c-FLIP have been reported but so far only a 26 kDa
  mechanisms by which cancer cells acquire such resistance.               short form (c-FLIPs), a 24 kDa form (c-FLIPR) and a 55
  Our previous study demonstrated a potential utility of                  kDa long form (c-FLIPL) could be detected at protein
  sildenafil in enhancing the chemotherapeutic efficacy of                level [30;31]. The inhibition of apoptosis by c-FLIPL has
  DOX in prostate cancer while simultaneously providing                   been shown to be through recruitment to and cleavage




  Figure 2. Sildenafil and DOX co-treatment reduced FLIP expression in DU145 cells. Representative images of the
  immunohistochemical staining for FLIP in DU145 cells following 48 hr treatment with DOX (0.5 µM) and/or Sild (10 µM). The
  paraformaldehyde fixed cells were incubated with rabbit FLIP-s and mouse tubulin antibodies and visualized by Alexa Fluor 488-conjugated
  anti-rabbit IgG (green fluorescence) and Alexa 555-conjugated anti-mouse IgG (red fluorescence), then examined by confocal microscopy.
  Abbreviations: doxorubicin – DOX; Sildenafil – Sild.

www.impactjournals.com/oncotarget                                 4402                                                      Oncotarget




                                                             PX080-0004
               Case 3:16-md-02691-RS Document 1003-5 Filed 11/05/19 Page 5 of 15

  in the DISC, because c-FLIPL induces a conformation                    facilitates immune escape of tumors [30;33]. Ectopic
  of procaspase-8 that allows partial but not complete                   overexpression of c-FLIP accelerated progression to
  proteolytical processing of the caspase-8 molecule.                    androgen independent growth by inhibiting apoptosis
  Recruitment of c-FLIPS to the DISC prevents caspase-8                  in LNCaP prostate tumors implanted in nude mice [34].
  cleavage completely [32]. Several studies reported that                Down-regulation of FLIP confers not only sensitivity to
  high expression of FLIP promotes tumor growth and                      Fas-induced apoptosis but also to chemotherapy-induced




  Figure 3. Overexpression of FLIP-s abolished synergistic effect of sildenafil and DOX co-treatment on DU145 cells.
  Upper panel shows overexpression of FLIP-s by adenoviral construct. Bar chart represents cell death following overexpression of FLIP-s
  or empty vector and 24 hr treatment with DOX (0.5 µM) and/or Sild (10 µM). Abbreviations: doxorubicin – DOX; Sildenafil – Sild.

www.impactjournals.com/oncotarget                                4403                                                     Oncotarget




                                                            PX080-0005
               Case 3:16-md-02691-RS Document 1003-5 Filed 11/05/19 Page 6 of 15

  Table 1. Overexpression of c-FLIP-s blocks synergistic killing effect of Sildenafil and DOX co-treatment in DU145 cells.
                                    DOX (μM)                Sildenafil (μM)           Fraction Affected                 CI
                                        0.5                         5                        0.28                       0.50
   Ad-CMV                               1.0                        10                        0.55                       0.52
                                        1.5                        15                        0.63                       0.64
                                        0.5                         5                        0.02                       1.83
   Ad-c-FLIPS                           1.0                        10                        0.04                       2.30
                                        1.5                        15                        0.11                       1.71

  DU145 cells were plated as single cells (250–1,500 cells/well) in sextuplicate, which were then infected with an Ad.CMV
  or Ad.c-FLIPs adenovirus 12 hr following plating. 24 hr after infection, cells were treated with doxorubicin (DOX, 0.5–1.5
  μM), sildenafil (5–15 uM), or with both drugs combined, as indicated at a fixed concentration ratio to perform median dose
  effect analyses for the determination of synergy. After drug exposure (24 hr), the media was changed and cells cultured in
  drug free media for an additional 10–14 days. Cells were fixed, stained with crystal violet, and colonies of >50 cells/colony
  counted. Colony formation data were entered into the Calcusyn program and combination index (CI) and Fraction Affected
  (Fa) values determined. A CI value of less than 1.00 indicates synergy.




  Figure 4. Sildenafil and DOX co-treatment enhanced surface localization of CD95 in DU 145 cells. Representative images
  of the immunohistochemical staining for CD95 in DU 145 cells following 48 hr treatment with DOX (0.5 µM) and/or Sild (10 µM). The
  paraformaldehyde fixed cells were incubated with rabbit CD95 and mouse tubulin antibodies and visualized by Alexa Fluor 488-conjugated
  anti-rabbit IgG (green fluorescence) and Alexa 555-conjugated anti-mouse IgG (red fluorescence), then examined by confocal microscopy.
  Abbreviations: doxorubicin – DOX; Sildenafil – Sild.

www.impactjournals.com/oncotarget                                4404                                                     Oncotarget




                                                            PX080-0006
              Case 3:16-md-02691-RS Document 1003-5 Filed 11/05/19 Page 7 of 15

  apoptosis in various tumor models [35;36]. In addition,              forming assay forming assay further confirmed that
  down-regulation of FLIP has been shown to sensitize                  overexpression of c-FLIPs blocked the synergistic effect of
  breast cancer cells to DOX-induced apoptosis [37]. Our               sildenafil and DOX in enhancing cell killing. Our results
  prior studies showed that overexpression of BCL-xL                   suggest that the reduction of c-FLIP by combination
  and c-FLIP-s suppressed synergetic effect of sildenafil              treatment with sildenafil and DOX could be a potential
  and other chemotherapeutic drugs (e.g. vincristine/                  molecular intervention in induction of apoptotic cell death
  etoposide/cisplatin) in medulloblastoma cells [22]. In               in prostate cancer.
  the present study, we observed that the expression of                       The level of cell surface expression of CD95 is a
  c-FLIPL and c-FLIPs were reduced in DU145 cells with                 critical parameter in determining the capability cells to
  sildenafil and DOX co-treatment as compared to DOX                   undergo apoptosis. CD95 tyrosine phosphorylation is an
  alone and control. Moreover, overexpression of c-FLIPs               essential step for CD95-activation, subsequent membrane
  blocked the enhanced cell killing effect of sildenafil with          targeting and apoptosis induction [38]. In the present
  DOX co-treatment as compared to DOX alone. A colony                  study, CD95 cell surface localization was increased




  Figure 5. Knock-down of CD95 abolishes sildenafil and DOX-induced toxicity in DU145 cells. Upper panel shows knock-
  down of CD95 by siRNAs. Bar chart represents cell death following knock-down of CD95 with siRNA or scramble RNA (siSCR as control)
  and 24 hr treatment with DOX (0.5 µM) and/or Sild (10 µM). Abbreviations: doxorubicin – DOX; Sildenafil – Sild.


www.impactjournals.com/oncotarget                               4405                                                  Oncotarget




                                                          PX080-0007
              Case 3:16-md-02691-RS Document 1003-5 Filed 11/05/19 Page 8 of 15

  after DOX treatment, and sildenafil co-treatment further                    The protein-tyrosine phosphatase FAP-1/PTP-Bas/
  enhanced this effect. Moreover, the knock-down of CD95               PTPN13 interacts with human Fas protein (CD95) and
  with siRNA abolished the simulated cell killing effect of            prevents its export from the cytoplasm to the cell surface
  sildenafil as compared to DOX alone. Taken together,                 in cancer cells [41–43]. FAP-1 has been reported to
  this data indicates a potential role of CD95 in enhanced             dephosphorylate CD95 on Tyr291- a site important for the
  cytotoxicity of prostate cancer cells by co-treatment with           receptor to internalize and to signal apoptosis [28;41;44-
  sildenafil and DOX. These results are consistent with a              47] while also rendering cells resistant to CD95-mediated
  previous study showing significantly reduced synergistic             apoptosis [42;48]. FAP-1 overexpression correlates with
  effect of sildenafil and COX-2 inhibitor celecoxib in                the resistance of some human malignant cells to Fas-
  human glioma cell with over-expression of c-FLIP-s or                mediated apoptosis [41]. Ivanov et al. (2006) demonstrated
  knock down of CD95/FADD [21].                                        that FAP-1 expression is transcriptionally up-regulated
        CD95 stimulation leads to the formation of                     by NF-κB, a major antiapoptotic transcription factor that
  death-inducing signaling complex (DISC) on the cell                  restricts Fas protein trafficking to the cell surface thereby,
  membrane through recruitment of Fas-associated death                 facilitating the survival of cancer cells [28]. The presence
  domain-containing protein (FADD) to the intracellular                of the putative NF-κB-binding elements are recognized
  death domain (DD) of CD95 receptor [39]. In DISC, the                in the promoter region of the FAP-1 gene [49;50]. NF-
  death effector domain (DED) of FADD interacts with                   κB dependent regulation of the Fas gene is also well
  the N-terminal tandem DEDs of procaspases-8, -10,                    established [51;52]. It has been reported that some
  and c-FLIP, which leads to autoproteolytical cleavage                chemotherapeutic agents, including DOX, induce the
  and activation of caspase-8 [40]. In the cleavage steps              activation of NF-κB in cancer cells that inhibits apoptosis
  of procaspase-8, the active enzyme subunits p18, p10,                and promotes cancer growth and are also responsible in
  and the prodomains p26/p24 are produced. Finally the                 part for drug resistance in cancer cells [53–55]. Therefore,
  active caspase-8 heterotetramer p102-p182 is released                targeted inactivation of NF-κB without systemic toxicity
  into the cytosol to stimulate the apoptotic signal. In the           in combination with chemotherapeutic agents may
  present study, through immunoprecipitation of protein                increase the efficacy of cancer cell killing. Interestingly,
  with CD95 and immunoblotting with caspase-8, we                      IκBα, an inhibitor of NF-κB, is also a substrate for FAP-
  confirmed that the active formats of caspase 8 (p26/p24              1, which dephosphorylates IκBα at Tyr 42, and renders
  and p18) are increased after sildenafil co-treatment with            subsequent phosphorylation and its ubiquitination [56],
  DOX compared to control and DOX alone. This data                     which in turn, allows the p65 subunit translocation to
  suggests that co-treatment of sildenafil and DOX induces             nucleus and NF-κB activation. In head and neck cancer,
  caspase-8 activation by stimulating CD95 in prostate                 treatment with phosphatase inhibitor or silencing of FAP-
  cancer cells.                                                        1 abolishes their resistance to apoptosis, suggesting that




  Figure 6. Sildenafil and DOX co-treatment increases recruitment of FADD with CD95 in DISC formation and
  activates caspase-8. Following 48 hr of treatment with Sild (10 µM) and/or DOX (0.5 µM), total protein of DU145 cell was subjected
  to immunoprecipitated with rabbit CD95 antibody. The amount of co-immunoprecipitating caspase 8 was determined after SDS-PAGE and
  Western blotting with mouse caspase 8 (active format) and FADD antibodies. Abbreviations: doxorubicin – DOX; Sildenafil – Sild.

www.impactjournals.com/oncotarget                              4406                                                    Oncotarget




                                                          PX080-0008
               Case 3:16-md-02691-RS Document 1003-5 Filed 11/05/19 Page 9 of 15

  FAP-1 activity could be responsible for NF-κB activation               IκBα phosphorylation is also reduced which leads to a
  and resistance of cells to Fas-mediated apoptosis [57].                reduction of nuclear translocation of p65 and p50. Previous
        The present study also showed that sildenafil co-                studies show that NF-κB transcriptionally up-regulates the
  treatment with DOX reduced the expression of FAP-1 in                  expression of c-FLIP, which inhibits caspase-8 activation
  DU145 cells. DOX significantly increased the activity of               and the Bcl-2 family of proteins, including Bcl-2, Mcl-1, and
  NF-κB by inducing nuclear translocation of p65 subunit                 Bcl-xL, and counteract the action of pro-apoptotic proteins
  in DU145 cells. However, DOX-induced activation of                     including Bid, Bad, and Bax the action of pro-apoptotic
  NF-κB and nuclear translocation of p65 are inhibited                   proteins including Bid, Bad, and Bax [58–60]. Therefore, we
  following sildenafil co-treatment with DOX. Moreover,                  suggest that sildenafil abolishes DOX–induced activation of




  Figure 7. Sildenafil and DOX co-treatment reduces FAP-1 expression in DU 145 cells. (A) Representative immunoblots for
  FAP-1 and Actin in DU145 cells after 48 hr of treatment with DOX (0.5 µM) and/or Sild (10 µM). (B) Densitometry analysis of the ratios
  of FAP-1 to Actin. Abbreviations: doxorubicin – DOX; Sildenafil – Sild.


www.impactjournals.com/oncotarget                                4407                                                     Oncotarget




                                                            PX080-0009
              Case 3:16-md-02691-RS Document 1003-5 Filed 11/05/19 Page 10 of 15

  NF-κB, which also down-regulates FAP-1 and c-FLIP and                    MATERIALS AND METHODS
  stimulates CD95-mediated apoptosis in prostate cancer cells.
        Decreased expression or functional mutation of Fas                 Treatment of prostate cancer cells
  has been found in various malignant tumors, which impairs
  apoptotic signal transduction and leads to progression of                      Human prostate carcinoma (PCa) cells, DU145
  cancer [61;62]. Several single-nucleotide polymorphisms                  (American Type Culture Collection), were grown in
  have been identified in the promoter region of the FAS                   Eagle’s Minimum Essential Medium with 10 % FBS
  gene, including the substitution of A to G at position                   and 1% penicillin/streptomycin in 5% CO2 atmosphere
  −670 (FAS −670A/G) [63]. A recent meta-analysis study                    at 37oC. Cell were treated with DOX (0.5 µM) and /or
  identified a significant association among Fas-670 A/G                   sildenafil (10 µM) in complete growth medium.
  polymorphism with the risk of prostate cancer as well as the
  impairment of tumor cells sensitivity to apoptosis signaling             Cell death assay
  [64;65]. The present study identified the essential role of
  CD95 in enhancing apoptosis by combination therapy with                        Cells were treated with DOX and/or sildenafil for 24
  sildenafil and DOX in prostate cancer cells. Therefore,                  hr in 6-well plate. After trypsinization, cell were stained
  prostate cancer patients with Fas-670 A/G polymorphism                   with trypan blue and counted under microscope (Nikon
  may be resistant to this combination therapy.                            Eclipse Ti-S).
        In conclusion, the present study has identified
  a novel mechanism of synergistic cell death with                         Knockdown of CD95 and overexpression of
  sildenafil and DOX in prostate cancer cells which                        FLIP-s
  involves increased surface localization of CD95, with
  concomitant inactivation of NF-κB and suppression                              Cells were transfected with scramble RNA (siSCR
  of FLIP and FAP-1 expression (Figure 9). These                           as control) or siRNA to knockdown CD95 (purchased from
  mechanistic studies may contribute to the expanding                      Qiagen, Valencia, CA) or infected with adenoviral vector
  use of PDE5 inhibitors in enhancing chemotherapeutic                     to overexpress FLIP-s (Vector Biolabs, Philadelphia, PA).
  efficacy in prostate cancer, but not in tumors lacking                   After knockdown of CD95 or overexpression of FLIP-s
  CD95 expression.                                                         (24 hr), cells were treated with sildenaifl and/or DOX.




  Figure 8. Sildenafil and DOX co-treatment reduces NF-κB activity in DU145 cells. (A) NFκB activity in DU145 cells
  following 48 hr of treatment with DOX (0.5 µM) and/or Sild (10 µM). (B) Subcellular localization of p65 and p50 after 48 hr of treatment
  with DOX (0.5 µM) and/or Sild (10 µM). (C) Phosphorylation of IκB after 48 hr of treatment with DOX (0.5 µM) and/or Sild (10 µM).
  Densitometry analysis of the ratios of (D) pIκB to IκB, and (E) IκB to Actin. Abbreviations: doxorubicin – DOX; Sildenafil – Sild.


www.impactjournals.com/oncotarget                                 4408                                                      Oncotarget




                                                             PX080-0010
              Case 3:16-md-02691-RS Document 1003-5 Filed 11/05/19 Page 11 of 15

  Immunofluorescence analysis                                              Synergy of cell killing
         Following treatment with DOX and/or sildenafil,                         The synergy of killing by sildenafil and DOX was
  cells on slides were fixed in 4% paraformaldehyde. Cells                 analyzed by colony formation assays using median dose
  were permeabilized with 0.2% Triton X-100 in PBS. Cells                  effect isobologram analysis [14]. Briefly, DU145 cells
  were blocked with 2% goat serum in PBS and incubated                     were plated as single cells (250–1,500 cells/well) in
  with anti-rabbit CD95 or rabbit FLIP-s and mouse tubulin                 sextuplicate. The cells were infected with an Ad.CMV
  antibodies for 2 hr at RT. Slides were rinsed with PBS                   or Ad.c-FLIPs adenovirus after 18 hours of plating. After
  and incubated with Alexa 488-conjugated anti-rabbit                      24 hours, cells were treated with doxorubicin (DOX,
  IgG (Molecular Probes) and Alexa 555-conjugated anti-                    0.5–1.5 μM), or/ with sildenafil (5–15 uM), at a fixed
  mouse IgG (Molecular Probes), then examined by Nikon                     concentration ratio to perform median dose effect analyses
  D-Eclipse C1 confocal microscope.                                        for the determination of synergy. After drug exposure




  Figure 9. The proposed mechanism by which sildenafil potentiates the cytotoxicity of DOX in prostate cancer. Sildenafil
  co-treatment with doxorubicin (DOX) inhibited DOX-induced enhanced expression of FLIP and activation of NFκB, which led to inhibition
  of FAP-1, activation of CD95 and the formation of death-inducing signaling complex (DISC) on the cell membrane through recruitment of
  Fas-associated death domain-containing protein (FADD) to the intracellular death domain (DD) of CD95 receptor. FADD contains another
  protein–protein interaction domain, termed the death effector domain (DED), which is required for the recruitment of caspases to the DISC.
  Formation of DISC induces cellular apoptosis by activation of caspase-8 and 3.


www.impactjournals.com/oncotarget                                  4409                                                       Oncotarget




                                                              PX080-0011
              Case 3:16-md-02691-RS Document 1003-5 Filed 11/05/19 Page 12 of 15

  (24 h), the media was changed and cells cultured in drug               variance following by Student-Newman-Keuls post hoc
  free media for an additional 10–14 days. Cells were fixed,             for pair-wise comparison. P<0.05 was considered to be
  stained with crystal violet, and colonies of >50 cells/                statistically significant.
  colony counted. Colony formation data were entered into
  the Calcusyn program and combination index (CI) and                    CONFLICTS OF INTEREST
  Fraction Affected (Fa) values determined. A CI value of
  less than 1.00 indicates synergy.                                            The authors declare no conflicts of interest.

  Western blot analysis                                                  GRANT SUPPORT
         Total soluble protein was extracted from treated cells
                                                                               Supported by NIH HL51045, 79424, 93685 to RCK,
  with cell lysis buffer (Cell Signaling Technology, Danvers,
                                                                         AHA 0765273U pre-doctoral fellowship to DD and CTSA
  MA). The homogenate was centrifuged at 14,000 g for 15
                                                                         (UL1TR000058 from the National Center for Advancing
  min under 4oC and the supernatant was recovered. Fifty
                                                                         Translational Sciences) and the CCTR (Center for Clinical
  micrograms of protein from each sample were separated
                                                                         and Translational Research) Endowment Fund to AD.
  by SDS/PAGE and transferred on to a nitrocellulose
  membrane. The membrane was incubated with various
  primary antibodies against different proteins (CD95, FLIP,             REFERENCES
  FAP-1, pIκB or IκB, Cell Signaling Technology, Danvers
  MA, or Actin, Santa Cruz Biotechnology, Inc. Dallas, TX)                1. Das A, Durrant D, Salloum FN, Xi L, Kukreja RC. PDE5
  at a dilution of 1:1,000. The membrane was washed and                      inhibitors as therapeutics for heart disease, diabetes and
  incubated with horseradish peroxidase-conjugated secondary                 cancer. Pharmacol Ther. 2015; 147:12-21.
  antibody (1:2,000 dilutions). The blots were developed
                                                                          2. Epstein PM, Hachisu R. Cyclic nucleotide phosphodiester-
  using a chemiluminescent system (Amersham ECL Plus;
                                                                             ase in normal and leukemic human lymphocytes and lym-
  GE Healthcare Bio-Sciences Pittsburgh, PA). Subcellular
                                                                             phoblasts. Adv Cyclic Nucleotide Protein Phosphorylation
  localization of p65 and p50 were determined by separating
                                                                             Res. 1984; 16:303-324.
  nuclear and cytoplasmic proteins from DU145 cells after
  48 h of treatment with DOX (0.5 µM) and/or Sild (10                     3. Piazza GA, Thompson WJ, Pamukcu R, Alila HW,
  µM) using nuclear extraction kits (Abcam, MA). Proteins                    Whitehead CM, Liu L, Fetter JR, Gresh WE, Jr., Klein-
  were then separated by SDS/PAGE and transferred on to                      Szanto AJ, Farnell DR, Eto I, Grubbs CJ. Exisulind, a novel
  a nitrocellulose membrane. The membrane was incubated                      proapoptotic drug, inhibits rat urinary bladder tumorigen-
  with p65 and p50 antibodies (Cell Signaling Technology,                    esis. Cancer Res. 2001; 61:3961-3968.
  Danvers MA).                                                            4. Pusztai L, Zhen JH, Arun B, Rivera E, Whitehead C,
                                                                             Thompson WJ, Nealy KM, Gibbs A, Symmans WF,
  Immunoprecipitation                                                        Esteva FJ, Booser D, Murray JL, Valero V, Smith TL,
                                                                             Hortobagyi GN. Phase I and II study of exisulind in combi-
         Total protein was extracted from treated cells with                 nation with capecitabine in patients with metastatic breast
  RIPA buffer. The homogenate was centrifuged at 14,000 g for                cancer. J Clin Oncol. 2003; 21:3454-3461.
  15 min under 4oC and the supernatant was recovered. Total               5. Singer AL, Sherwin RP, Dunn AS, Appleman MM. Cyclic
  protein (400 µg) was subjected to immunoprecipitation by a                 nucleotide phosphodiesterases in neoplastic and non-
  rabbit CD95 antibody. The amount of co-immunoprecipitating                 neoplastic human mammary tissues. Cancer Res. 1976;
  caspase-8 was determined after SDS-PAGE and Western                        36:60-66.
  blotting with mouse caspase-8 (active format) and FADD                  6. Whitehead CM, Earle KA, Fetter J, Xu S, Hartman T, Chan
  antibodies (Cell Signaling Technology, Danvers MA)                         DC, Zhao TL, Piazza G, Klein-Szanto AJ, Pamukcu R,
                                                                             Alila H, Bunn PA, Jr., Thompson WJ. Exisulind-induced
  NF-κB activity assay                                                       apoptosis in a non-small cell lung cancer orthotopic lung
                                                                             tumor model augments docetaxel treatment and contributes
        Nuclear and cytoplasmic proteins were isolated
                                                                             to increased survival. Mol Cancer Ther. 2003; 2:479-488.
  using nuclear extraction kits (Abcam, MA). Activity of
  NF-kB was measured using NFkB p65 Transcription                         7. Thompson WJ, Piazza GA, Li H, Liu L, Fetter J, Zhu B,
  Factor Assay Kit Colorimetric kit (Abcam, MA) according                    Sperl G, Ahnen D, Pamukcu R. Exisulind induction of
  to manufacturer’s protocol.                                                apoptosis involves guanosine 3’,5’-cyclic monophos-
                                                                             phate phosphodiesterase inhibition, protein kinase G acti-
                                                                             vation, and attenuated beta-catenin. Cancer Res. 2000;
  Data analysis and statistics
                                                                             60:3338-3342.
       Data are presented as mean±S.E. The differences                    8. Zhu B, Vemavarapu L, Thompson WJ, Strada SJ.
  between groups were analyzed with one-way analysis of                      Suppression of cyclic GMP-specific phosphodiesterase 5

www.impactjournals.com/oncotarget                                 4410                                                    Oncotarget




                                                           PX080-0012
              Case 3:16-md-02691-RS Document 1003-5 Filed 11/05/19 Page 13 of 15
       promotes apoptosis and inhibits growth in HT29 cells. J                   chemotherapy killing in gastrointestinal/genitourinary can-
       Cell Biochem. 2005; 94:336-350.                                           cer cells. Mol Pharmacol. 2014; 85:408-419.
   9. Rambhatla A, Kovanecz I, Ferrini M, Gonzalez-Cadavid                   21. Booth L, Roberts JL, Cruickshanks N, Tavallai S, Webb
      NF, Rajfer J. Rationale for phosphodiesterase 5 inhibitor                  T, Samuel P, Conley A, Binion B, Young HF, Poklepovic
      use post-radical prostatectomy: experimental and clinical                  A, Spiegel S, Dent P. PDE5 inhibitors enhance celecoxib
      review. Int J Impot Res. 2008; 20:30-34.                                   killing in multiple tumor types. J Cell Physiol. 2015;
  10. Mydlo JH, Viterbo R, Crispen P. Use of combined intracor-                  230:1115-1127.
      poral injection and a phosphodiesterase-5 inhibitor therapy            22. Roberts JL, Booth L, Conley A, Cruickshanks N, Malkin
      for men with a suboptimal response to sildenafil and/or var-               M, Kukreja RC, Grant S, Poklepovic A, Dent P. PDE5
      denafil monotherapy after radical retropubic prostatectomy.                inhibitors enhance the lethality of standard of care chemo-
      BJU Int. 2005; 95:843-846.                                                 therapy in pediatric CNS tumor cells. Cancer Biol Ther.
  11. Ohebshalom M, Parker M, Guhring P, Mulhall JP. The                         2014; 15:758-767.
      efficacy of sildenafil citrate following radiation therapy             23. Kim SY, Song SY, Kim MS, Lee JY, Lee HM, Choi HY,
      for prostate cancer: temporal considerations. J Urol. 2005;                Yoo NJ, Lee SH. Immunohistochemical analysis of Fas and
      174:258-262.                                                               FLIP in prostate cancers. APMIS. 2009; 117:28-33.
  12. Schiff JD, Bar-Chama N, Cesaretti J, Stock R. Early use of a           24. Costa-Pereira AP, Cotter TG. Camptothecin sensitizes
      phosphodiesterase inhibitor after brachytherapy restores and               androgen-independent prostate cancer cells to anti Fas-
      preserves erectile function. BJU Int. 2006; 98:1255-1258.                  induced apoptosis. British Journal of Cancer. 1999;
  13. Teloken PE, Ohebshalom M, Mohideen N, Mulhall JP.                          80:371-378.
      Analysis of the impact of androgen deprivation therapy on              25. Park IJ, Kim MJ, Park OJ, Park MG, Choe W, Kang I, Kim
      sildenafil citrate response following radiation therapy for                SS, Ha J. Cryptotanshinone sensitizes DU145 prostate can-
      prostate cancer. J Urol. 2007; 178:2521-2525.                              cer cells to Fas(APO1/CD95)-mediated apoptosis through
  14. Das A, Durrant D, Mitchell C, Mayton E, Hoke NN,                           Bcl-2 and MAPK regulation. Cancer Lett. 2010; 298:88-98.
      Salloum FN, Park MA, Qureshi I, Lee R, Dent P, Kukreja                 26. Park SW, Kim MS, Lee JY, Yoo NJ, Lee SH. Mutational
      RC. Sildenafil increases chemotherapeutic efficacy of doxo-                analysis of death receptor genes Fas, TRAILR1 and
      rubicin in prostate cancer and ameliorates cardiac dysfunc-                TRAILR2 in prostate carcinomas. APMIS. 2010;
      tion. Proc Natl Acad Sci U S A. 2010; 107:18202-18207.                     118:615-616.
  15. Steinherz LJ, Steinherz PG, Tan CT, Heller G, Murphy ML.               27. Debatin KM, Krammer PH. Death receptors in chemother-
      Cardiac toxicity 4 to 20 years after completing anthracy-                  apy and cancer. Oncogene. 2004; 23:2950-2966.
      cline therapy. JAMA. 1991; 266:1672-1677.                              28. Ivanov VN, Ronai Z, Hei TK. Opposite roles of FAP-1 and
  16. Steinherz LJ, Steinherz PG, Tan C. Cardiac failure and dys-                dynamin in the regulation of Fas (CD95) translocation to
      rhythmias 6-19 years after anthracycline therapy: a series of              the cell surface and susceptibility to Fas ligand-mediated
      15 patients. Med Pediatr Oncol. 1995; 24:352-361.                          apoptosis. J Biol Chem. 2006; 281:1840-1852.
  17. Fisher PW, Salloum F, Das A, Hyder H, Kukreja RC.                      29. Krueger A, Baumann S, Krammer PH, Kirchhoff S. FLICE-
      Phosphodiesterase-5 inhibition with sildenafil attenuates                  inhibitory proteins: regulators of death receptor-mediated
      cardiomyocyte apoptosis and left ventricular dysfunction in                apoptosis. Mol Cell Biol. 2001; 21:8247-8254.
      a chronic model of doxorubicin cardiotoxicity. Circulation.            30. Krueger A, Fas SC, Giaisi M, Bleumink M, Merling A,
      2005; 111:1601-1610.                                                       Stumpf C, Baumann S, Holtkotte D, Bosch V, Krammer
  18. Koka S, Das A, Zhu SG, Durrant D, Xi L, Kukreja RC.                        PH, Li-Weber M. HTLV-1 tax protects against CD95-
      Long-acting phosphodiesterase-5 inhibitor tadalafil attenu-                mediated apoptosis by induction of the cellular FLICE-
      ates doxorubicin-induced cardiomyopathy without interfer-                  inhibitory protein (c-FLIP). Blood. 2006; 107:3933-3939.
      ing with chemotherapeutic effect. J Pharmacol Exp Ther.                31. Scaffidi C, Schmitz I, Krammer PH, Peter ME. The role of
      2010; 334:1023-1030.                                                       c-FLIP in modulation of CD95-induced apoptosis. J Biol
  19. Park MA, Mitchell C, Zhang G, Yacoub A, Allegood                           Chem. 1999; 274:1541-1548.
      J, Haussinger D, Reinehr R, Larner A, Spiegel S, Fisher                32. Krueger A, Schmitz I, Baumann S, Krammer PH, Kirchhoff
      PB, Voelkel-Johnson C, Ogretmen B, Grant S, Dent P.                        S. Cellular FLICE-inhibitory protein splice variants
      Vorinostat and sorafenib increase CD95 activation in                       inhibit different steps of caspase-8 activation at the CD95
      gastrointestinal tumor cells through a Ca(2+)-de novo                      death-inducing signaling complex. J Biol Chem. 2001;
      ceramide-PP2A-reactive oxygen species-dependent signal-                    276:20633-20640.
      ing pathway. Cancer Res. 2010; 70:6313-6324.                           33. Medema JP, de Jong J, van Hall T, Melief CJM, Offringa
  20. Booth L, Roberts JL, Cruickshanks N, Conley A, Durrant                     R. Immune escape of tumors in vivo by expression of
      DE, Das A, Fisher PB, Kukreja RC, Grant S, Poklepovic                      cellular FLICE-inhibitory protein. J Exp Med. 1999;
      A, Dent P. Phosphodiesterase 5 inhibitors enhance                          190:1033-1038.



www.impactjournals.com/oncotarget                                     4411                                                    Oncotarget




                                                              PX080-0013
              Case 3:16-md-02691-RS Document 1003-5 Filed 11/05/19 Page 14 of 15
  34. Gao S, Lee P, Wang H, Gerald W, Adler M, Zhang L,                        negatively regulates Her2/ErbB2 malignant signaling.
      Wang YF, Wang Z. The androgen receptor directly targets                  Oncogene. 2008; 27:2525-2531.
      the cellular Fas/FasL-associated death domain protein-like           48. Yanagisawa J, Takahashi M, Kanki H, Yano-Yanagisawa
      inhibitory protein gene to promote the androgen-indepen-                 H, Tazunoki T, Sawa E, Nishitoba T, Kamishohara M,
      dent growth of prostate cancer cells. Mol Endocrinol. 2005;              Kobayashi E, Kataoka S, Sato T. The molecular interac-
      19:1792-1802.                                                            tion of Fas and FAP-1. A tripeptide blocker of human Fas
  35. Ganapathy M, Ghosh R, Jianping X, Zhang X, Bedolla R,                    interaction with FAP-1 promotes Fas-induced apoptosis. J
      Schoolfield J, Yeh IT, Troyer DA, Olumi AF, Kumar AP.                    Biol Chem. 1997; 272:8539-8545.
      Involvement of FLIP in 2-methoxyestradiol-induced tumor              49. Irie S, Li Y, Kanki H, Ohyama T, Deaven LL, Somlo S,
      regression in transgenic adenocarcinoma of mouse prostate                Sato TA. Identification of two Fas-associated phosphatase-1
      model. Clin Cancer Res. 2009; 15:1601-1611.                              (FAP-1) promoters in human cancer cells. DNA Seq. 2001;
  36. Rippo MR, Moretti S, Vescovi S, Tomasetti M, Orecchia                    11:519-526.
      S, Amici G, Catalano A, Procopio A. FLIP overexpres-                 50. Yoshida S, Harada H, Nagai H, Fukino K, Teramoto A, Emi
      sion inhibits death receptor-induced apoptosis in malignant              M. Head-to-head juxtaposition of Fas-associated phospha-
      mesothelial cells. Oncogene. 2004; 23:7753-7760.                         tase-1 (FAP-1) and c-Jun NH2-terminal kinase 3 (JNK3)
  37. Rogers KM, Thomas M, Galligan L, Wilson TR, Allen                        genes: genomic structure and seven polymorphisms of the
      WL, Sakai H, Johnston PG, Longley DB. Cellular FLICE-                    FAP-1 gene. J Hum Genet. 2002; 47:614-619.
      inhibitory protein regulates chemotherapy-induced                    51. Chan H, Bartos DP, Owen-Schaub LB. Activation-
      apoptosis in breast cancer cells. Mol Cancer Ther. 2007;                 dependent transcriptional regulation of the human Fas pro-
      6:1544-1551.                                                             moter requires NF-kappaB p50-p65 recruitment. Mol Cell
  38. Eberle A, Reinehr R, Becker S, Keitel V, Haussinger D.                   Biol. 1999; 19:2098-2108.
      CD95 tyrosine phosphorylation is required for CD95 oligo-            52. Zheng Y, Ouaaz F, Bruzzo P, Singh V, Gerondakis S, Beg
      merization. Apoptosis. 2007; 12:719-729.                                 AA. NF-kappa B RelA (p65) is essential for TNF-alpha-
  39. Peter ME, Krammer PH. The CD95(APO-1/Fas) DISC and                       induced fas expression but dispensable for both TCR-
      beyond. Cell Death Differ. 2003; 10:26-35.                               induced expression and activation-induced cell death. J
  40. Medema JP, Scaffidi C, Kischkel FC, Shevchenko A, Mann                   Immunol. 2001; 166:4949-4957.
      M, Krammer PH, Peter ME. FLICE is activated by asso-                 53. Bian X, McAllister-Lucas LM, Shao F, Schumacher
      ciation with the CD95 death-inducing signaling complex                   KR, Feng Z, Porter AG, Castle VP, Opipari AW, Jr.
      (DISC). Embo Journal. 1997; 16:2794-2804.                                NF-kappa B activation mediates doxorubicin-induced cell
  41. Ivanov VN, Lopez BP, Maulit G, Sato TA, Sassoon D,                       death in N-type neuroblastoma cells. J Biol Chem. 2001;
      Ronai Z. FAP-1 association with Fas (Apo-1) inhibits                     276:48921-48929.
      Fas expression on the cell surface. Mol Cell Biol. 2003;             54. Chuang SE, Yeh PY, Lu YS, Lai GM, Liao CM, Gao M,
      23:3623-3635.                                                            Cheng AL. Basal levels and patterns of anticancer drug-
  42. Sato T, Irie S, Kitada S, Reed JC. FAP-1: a protein tyro-                induced activation of nuclear factor-kappaB (NF-kappaB),
      sine phosphatase that associates with Fas. Science. 1995;                and its attenuation by tamoxifen, dexamethasone, and
      268:411-415.                                                             curcumin in carcinoma cells. Biochem Pharmacol. 2002;
  43. Ungefroren H, Kruse ML, Trauzold A, Roeschmann S,                        63:1709-1716.
      Roeder C, Arlt A, Henne-Bruns D, Kalthoff H. FAP-1 in                55. Yeh PY, Chuang SE, Yeh KH, Song YC, Ea CK, Cheng
      pancreatic cancer cells: functional and mechanistic studies              AL. Increase of the resistance of human cervical carcinoma
      on its inhibitory role in CD95-mediated apoptosis. J Cell                cells to cisplatin by inhibition of the MEK to ERK signal-
      Sci. 2001; 114:2735-2746.                                                ing pathway partly via enhancement of anticancer drug-
  44. Foehr ED, Lorente G, Vincent V, Nikolich K, Urfer R. FAS                 induced NF kappa B activation. Biochem Pharmacol. 2002;
      associated phosphatase (FAP-1) blocks apoptosis of astro-                63:1423-1430.
      cytomas through dephosphorylation of FAS. J Neurooncol.              56. Nakai Y, Irie S, Sato TA. Identification of IkappaBalpha as
      2005; 74:241-248.                                                        a substrate of Fas-associated phosphatase-1. Eur J Biochem.
  45. Lee KH, Feig C, Tchikov V, Schickel R, Hallas C, Schutze                 2000; 267:7170-7175.
      S, Peter ME, Chan AC. The role of receptor internalization           57. Wieckowski E, Atarashi Y, Stanson J, Sato TA, Whiteside
      in CD95 signaling. EMBO J. 2006; 25:1009-1023.                           TL. FAP-1-mediated activation of NF-kappaB induces
  46. Schickel R, Park SM, Murmann AE, Peter ME. miR-200c                      resistance of head and neck cancer to Fas-induced apopto-
      regulates induction of apoptosis through CD95 by targeting               sis. J Cell Biochem. 2007; 100:16-28.
      FAP-1. Mol Cell. 2010; 38:908-915.                                   58. Baeuerle PA, Baltimore D. NF-kappa B: Ten years after.
  47. Zhu JH, Chen R, Yi W, Cantin GT, Fearns C, Yang Y,                       Cell. 1996; 87:13-20.
      Yates JR, III, Lee JD. Protein tyrosine phosphatase PTPN13           59. Li XX, Stark GR. NF kappa B-dependent signaling path-
                                                                               ways. Experimental Hematology. 2002; 30:285-296.


www.impactjournals.com/oncotarget                                   4412                                                    Oncotarget




                                                             PX080-0014
              Case 3:16-md-02691-RS Document 1003-5 Filed 11/05/19 Page 15 of 15
  60. Micheau O, Lens S, Gaide O, Alevizopoulos K, Tschopp                    the human Apo-1/Fas (CD95) gene. Mol Immunol. 1997;
      J. NF-kappa B signals induce the expression of c-FLIP.                  34:577-582.
      Molecular and Cellular Biology. 2001; 21:5299-5305.                 64. Lima L, Morais A, Lobo F, Calais-da-Silva FM, Calais-da-
  61. Han W, Zhou Y, Zhong R, Wu C, Song R, Liu L, Zou L,                     Silva FE, Medeiros R. Association between FAS polymor-
      Qiao Y, Zhai K, Chang J, Huang L, Liu L, Lu X, Lou J, Yu                phism and prostate cancer development. Prostate Cancer
      D, Tan W, Zhang J, Wang H, Miao X. Functional polymor-                  Prostatic Dis. 2008; 11:94-98.
      phisms in FAS/FASL system increase the risk of neuroblas-           65. Liu T, Zuo L, Li L, Yin L, Liang K, Yu H, Ren H, Zhou
      toma in Chinese population. PLoS One. 2013; 8:e71656.                   W, Jing H, Liu Y, Kong C. Significant association among
  62. Wang J, Gao J, Li Y, Zhao X, Gao W, Peng L, Yan D, Liu                  the Fas-670 A/G (rs1800682) polymorphism and esopha-
      L, Li D, Wei L, Qi J, Zhou C. Functional polymorphisms                  geal cancer, hepatocellular carcinoma, and prostate can-
      in FAS and FASL contribute to risk of squamous cell carci-              cer susceptibility: a meta-analysis. Tumour Biol. 2014;
      noma of the larynx and hypopharynx in a Chinese popula-                 35:10911-10918.
      tion. Gene. 2013; 524:193-196.
  63. Huang QR, Morris D, Manolios N. Identification and char-
      acterization of polymorphisms in the promoter region of




www.impactjournals.com/oncotarget                                  4413                                                 Oncotarget




                                                            PX080-0015
